Title: To Thomas Jefferson from Albert Gallatin, 6 October 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Monday Octer. 6th 1806
                        
                        I enclose another San Domingo question. Does Mr Dallas’s opinion as given at large in the Aurora embrace the case? Will you have the
                            goodness to examine the question? It would be truly desirable to have an Attorney General to whom to refer cases of this
                            kind. 
                  Respectfully Your obedt. Sevt.
                        
                            Albert Gallatin
                            
                        
                        
                            Recommendations for light house keeper and a letter from Mr Carr are also enclosed
                        
                    